   Case 2:19-cv-07390-DMG-AGR Document 121 Filed 04/19/21 Page 1 of 1 Page ID #:4966




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 STATE OF CALIFORNIA, et al.,                                          CASE NUMBER

                                                        Plaintiff(s)                        CV 19-7390-DMG (AGRx)
                             v.
 ALEJANDRO MAYORKAS, Secretary of Homeland                                  ORDER ON APPLICATION OF NON-
 Security, et al.,                                                        RESIDENT ATTORNEY TO APPEAR IN A
                                                                              SPECIFIC CASE PRO HAC VICE
                                                    Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Soueid, Marie L.                                                               of     New Jersey Attorney General’s Office
  Applicant’s Name (Last Name, First Name & Middle Initial                              25 Market Street, P.O. Box 112
  609-376-2564                                                                          Trenton, NJ 08625
  Telephone Number                       Fax Number
  marie.soueid@law.njoag.gov
                              E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  State of New Jersey


  Name(s) of Party(ies) Represent                                 Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Fretz, Rebekah A.                                                               of    California Department of Justice
  Designee’s Name (Last Name, First Name & Middle Initial                               300 S. Spring St., Suite 1702
  300478                          213-269-6401                   213-897-2801           Los Angeles, CA 90013
   Designee’s Cal. Bar No.        Telephone Number               Fax Number
  Rebekah.Fretz@doj.ca.gov
                              E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.



DATED: April 19, 2021
                                                                                       Dolly M. Gee, U.S. District Judge

 G-64 Order (05/16)       ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 1 of 1
